Exhibit No. 28/08 WESTWOOD PROGRESS AND RESOURCE UPDATE Aggressive Development Plan Underway To Accelerate The Project A correction from source has been issued for the IAMGOLD Corporation press release that was disseminated on July 17, 2008 at 1:18pm ET.The table in the release was incorrect.The complete and corrected release follows: Toronto, Ontario, July 17, 2008 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) is pleased to provide a progress report and announce an increase in the resource base at the Westwood development project located two kilometres from the Company’s Doyon mine in the Abitibi region of Northern Quebec. “Our most recent Westwood exploration results give us further confidence in Westwood’s ultimate development.” said Joseph F. Conway President & CEO “The acceleration of the project is a pivotal step in our strategy to maximize the value of our existing assets and infrastructure which will also allow us to strengthen our presence within the Abitibi region.” Highlights of the exploration activity at Westwood include: · Westwood’s current budgeted exploration expenditure for 2008 is C$15.6M. · 9 drills rigs are currently active (3 on the surface, 6 underground) targeting approximately 70,000 metres over the next 12 months. · 53,000 metres were drilled on the project since June 2007 with approximately 23,000 metres drilled within known zones to reduce the spacing between holes and increase the confidence level in the resources while approximately 30,000 metres were focused on targeting extensions, defining geologic limits and condemnation drilling of the known zones on strike and at depth. · A more powerful drill rig has arrived on site and will be used to further explore the depth extension discovered in Q4, 2007 · Zone 2 mineralization has been intersected by an exploration drift in June and mining development along the zone will start in September to further assess the grade and the continuity of this mineralization as well as provide material for additional metallurgical testing. · Drilling of condemnation holes for the proposed shaft site has also been completed. · Environmental and other permits required for the raise boring, shaft site preparation and the Warrenmac ramp access have been received and surface work has begun. Increase in Resources The revised estimate identifies an inferred resource of 14.2 million tonnes of ore at an average grade of 7.6 g/t Au containing 3.5 million ounces of gold using a 3.0 g Au/t cut-off grade. The revised resource estimate shows a 1% increase in tonnage, and a 4% increase in grade generating a 5% increase in gold ounces from the previous undiluted resource estimate released in June 2007. The measured and indicated resource of the Warrenmac deposit is also included in the comparison table and is in addition to the resources mentioned above. June 2007 July 2008 Cutoff (g Au/t) Tonnes (000's) Grade (g Au/t) Gold Ounces (000's) Tonnes (000's) Grade (g Au/t) Gold Ounces (000's) 3.0 14,097 7.3 3,313 14, 182 7. 6 3, 482 4.0 11,449 8.2 3,013 11, 283 8. 7 3, 154 5.0 8,996 9.2 2,666 9, 052 9.7 2, 386 Warrenmac 298 5.8 56 313 6.9 70 The revised resource estimate has been updated using the information from 155,000 metres of diamond drilling from 99 surface holes and 221 underground holes completed since project inception. Ore zones are comprised within three main mineralized trends known as Westwood, Zone 2 and North Corridor. The limits of gold mineralization have not been completely defined and are open at depth and along strike. The distance between drill holes varies from 100 to 200 metres except within the delineation drilling area. A 40 g Au/t top cut was used in the estimation except for Zone 2 where a 51 g Au/t over 1 metre was used based on the historical production from this zone at the Doyon mine. Tonnages have been based on densities varying from 2.85 to 2.90 tonnes per cubic metre, except for within Warrenmac where 3.60 tonnes per cubic metre was used. The minimum true width used in the estimation is 3.0 metres. The results are seen as positive and the losses from changes in the geological interpretation have been more than offset by the discovery of two new lenses identified while drilling closer to surface. In Zone 2, roughly 416,000 tonnes grading 10.4 g Au/t were identified for an additional 139,000 ounces. In the Westwood zone, approximately 260,000 tonnes grading 11.7 g Au/t provided for an additional 98,000 ounces. A 3 g cut-off was used to determine the additional tonnage. The delineation program began in early 2008 and covered a block close to the 14th level and within Zone 2. This program has provided information to substantially improve our understanding of the geology and the confidence in our geologic model. The drill holes spacing, originally between 100 and 200 metres apart, has been reduced to between 30 and 50 metres apart over approximately 120,000 square metres. From the additional information, it has been concluded that Zone 2 mineralization is within two continuous lenses instead of five smaller sub-parallel lenses. The reduction in the number of ore lenses will reduce the amount of development costs eventually required for future mining. Revised Scoping Study Completed by End of September 2008 As a result of our aggressive development plan, a revised scoping study is expected to be completed by the end of September 2008. Additional information gathered from our delineation program has improved the geological model, which will be used in the study. A feasibility study is projected to be complete during the second half of 2009, once the development required to convert the inferred resources into the measured and indicated category is complete. A near surface portion of the Westwood resource (the “Warrenmac” deposit) will begin production in late Next Steps Drilling of the condemnation holes for the proposed shaft site has also been completed.
